DETAILED ACTION
This non-final Office Action is in response to applicants’ preliminary amendment filed on 06/25/2020.  Claims 5, 6, 8, 11, 13, 14, 16-18, 21-29, and 38-40 have been canceled.  Therefore, Claims 1-4, 7, 9, 10, 12, 15, 19, 20, and 30-37 are currently presented for examination and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 11/18/2019 are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 has been placed in the application file, and the information referred therein has been considered as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7, 10, 15, 33, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “an extremely low number” in Claims 10, 33, and 37 is a relative term which renders the claim indefinite. The term “an extremely low number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore since the metes and bounds of Claims 10, 33, and 37 cannot be reasonably ascertained, they are rejected under 35 U.S.C. 112(b) for being indefinite.
Claim 7 recites “much weaker than typically observed” in lines 4-5.  However, it is unclear and indefinite as to what value or range constitutes “much weaker” and “typically observed”.  Therefore since the metes and bounds of Claim 7 cannot be reasonably ascertained (i.e. what objective value qualifies as much weaker and what value is typically observed), it is rejected under 35 U.S.C. 112(b) for being indefinite.
Claim 15 recites “more than 10 dB less than a typical cell selection level” in line 3.  However, it is unclear and indefinite as to what value or range “a typical cell selection level” refers to.  Therefore since the metes and bounds of Claim 15 cannot be reasonably ascertained (i.e. more than 10 dB less than [an unknown value] is ambiguous language), it is rejected under 35 U.S.C. 112(b) for being indefinite.

Claim 37 further recites “much weaker than typically observed” in line 3.  However, it is unclear and indefinite as to what value or range constitutes “much weaker” and “typically observed”.  Therefore since the metes and bounds of Claim 37 cannot be reasonably ascertained (i.e. what objective value qualifies as much weaker and what value is typically observed), it is rejected under 35 U.S.C. 112(b) for being indefinite.
Claim Interpretation
Independent Claims 1, 30, and 34 recite methods comprising contingent limitations (see MPEP 2111.04 (II.)) which have mutually exclusive condition precedents.  The broadest reasonable interpretation (BRI) of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 
In the case of Claim 1, there are two mutually exclusive condition precedents that either A) “when one or more conclusive indications… have occurred” or B) “when no conclusive indications have occurred”.  Given the BRI of this language, choosing the scope of condition B) would result in the method of Claim 1 not including the contingent allowing communication with the base station) depending on condition A).  Furthermore dependent Claims 2-4 recite characteristics of a “conclusive indication” that has not occurred with regard to condition B).  No observations occurring of any kind or type would preclude any limiting effect of Claims 2-4 on the scope of the invention.  The limitations of Claims 2-4 are contingent upon Claim 1’s condition precedent A) which may never occur.
In the case of Claim 30, the two mutually exclusive condition precedents are A) “when a combination… indicates that the first base station or the second base is untrustworthy” or B) “when the combination does not indicate that the first base station or the second base station is untrustworthy”.  If choosing the scope of condition B), then the method of Claim 30 does not include the step of “discarding the user message” (limitation contingent on condition A).  
In the case of Claim 34, the two mutually exclusive condition precedents are A) “when the first score indicates that the first base station is not trustworthy” or B) “when the first score does not indicate that the first base station is not trustworthy”.  Given the BRI of this language, choosing the scope of condition A) would result in the method of Claim 34 not including the contingent limitations (receiving a first message from the first base station, wherein the first message includes an identifier of a first frequency channel, and listening to a second base station at the first frequency channel to acquire second information) depending on condition B).  Furthermore dependent Claims 35-37 recite limitations that are contingent upon condition B) that has not occurred and the steps above that are not required for the method of Claim 34.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 10, 12, 19, and 34-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KANG et al. (US 20170311165 A1, hereinafter Kang).
As to Claim 1:
Kang discloses a method (e.g. Kang “a method for determining validity of a base station that is capable of preventing security incidents by determining validity of the base station and reliably connecting with the base station cell, and an electronic device supporting the same” [0005]) comprising:
by a mobile device (e.g. Kang an electronic device with a mobile communication function such as a mobile phone [0003]; [0025]):
when one or more conclusive indications of a genuine nature of a base station have occurred, allowing communication with the base station;
when no conclusive indications have occurred (e.g. Kang “In the case where the user electronic device 100b is located in a cell area of the fake base station, the modem device may transmit the system information of the fake base station, which again may be different from the system information of the real base station, to the user electronic device 100b through a specified broadcast channel” [0035]): comparing a first score with a first threshold (e.g. Kang “the communication circuit 110 may compare each of a parameter value for cell selection and a parameter value for cell reselection, which are included in the system information, with a specified threshold value. In the case where at least one of the parameter values for the cell selection and the cell reselection is not less than the threshold value, the communication circuit 110 may determine that the base station is fake. The communication circuit 110 may then store information about the base station (e.g., identification of the external device or BTS) into a database and may store the database in the memory 120” [0042]); and when the comparison using the first score indicates the base station is likely fake (e.g. Kang “when it is determined that the external device transmitting the system information is related to an invalid base station” [0043]; “the processor may determine the base station as an invalid fake base station, when at least one of the parameter values is not less than a specified threshold value” [0056]; [0063]), barring communication with the base station for a time period (e.g. Kang “an electronic device may determine validity of a base station (e.g. whether the base station is a valid component of the communication network) based on the system information about at least one cell received from the base station and may determine whether to connect with a base station (or a cell of the base station), based on the determination result” [0038]; “the method may further include maintaining connection with another base station that previously connected with the electronic device, when the base station is determined as being invalid” [0082]; [0083]).
As to Claim 2:
Kang discloses the method of claim 1, wherein a conclusive indication comprises:
i) observation of a base station message associated with authentication capability or associated with packet data capability (per MPEP 2111.04 (II.) as discussed before, this claim recites contingent limitations that under the BRI are not requisite to the method because the condition(s) precedent may not be met, i.e. no conclusive indications have occurred, as in no observations.  Nevertheless Kang does teach “electronic device may connect with the cell by performing a series of authentication procedures together with the base station system based on unique security information” [0003]; [0036]),
ii) observation of system information indicating the base station has packet data capability, or
iii) observation of a command shifting the mobile device to a second base station without interrupting a call.
As to Claim 3:
Kang discloses the method of claim 1, wherein a conclusive indication includes observation of one or more of:
1) a 3GPP Long Term Evolution (LTE) message accepting an update of a logical group of base stations that the mobile device belongs to in a serving network (per MPEP 2111.04 (II.) as discussed before, this claim recites contingent limitations that under the BRI are not requisite to the method because the condition(s) precedent may not be met, i.e. when no conclusive indications have occurred, as in no observations),
2) an LTE message with an integrity-check field that the mobile device is able to verify with an integrity key, or
3) an LTE message via a short message service (SMS) service center (SMS-SC) coincident with reception of an LTE message routed through a gateway general packet radio service (GPRS) support node (GGSN).
As to Claim 4:
Kang discloses the method of claim 1, wherein a conclusive indication includes 
observation of one or more of:
1) a Global System for Mobile Communications (GSM) message indicating that packet service parameters are available in a system information (SI) transmission (per MPEP 2111.04 (II.) as discussed before, this claim recites contingent limitations that under the BRI are not requisite to the method because the condition(s) precedent may not be met, i.e. no conclusive indications have occurred, as in no observations.  Nevertheless Kang does teach “the BTS 21 may transmit, to the electronic device 100a, system information (SI) including at least one of cell allocation information, neighbor cell information, parameter information about cell selection/reselection, and frequency intensity information” [0033]; “The wireless communication may use, for example, at least one of long term evolution (LTE)… or global system for mobile communications (GSM)” [0045])
2) a GSM message providing a second temporary identifier to replace a first temporary identifier in order to protect against the mobile device being identified and located by a malicious party.
As to Claim 9:
Kang discloses the method of claim 1, further comprising:
when the comparison using the first score does not indicate the base station is likely fake, comparing a second score with a second threshold (per MPEP 2111.04 (II.) as discussed before, this claim recites contingent limitations that under the BRI are not required steps of the method because the condition(s) precedent may not be met, i.e. when the comparison using the first score only/always indicates the base station is likely fake; nevertheless Kang does teach these alternate features “the communication circuit 110 may compare each of a parameter value for cell selection and a parameter value for cell reselection, which are included in the system information, with a specified threshold value. In the case where at least one of the parameter values for the cell selection and the cell reselection is not less than the threshold value, the communication circuit 110 may determine that the base station is fake” [0042]);
when the comparison using the second score indicates the base station is likely fake (e.g. Kang where at least one of the parameter values for the cell selection and cell reselection is not less than the threshold value, determining that the base station is fake [0042]), barring communication with the base station for the time period (e.g. Kang “an electronic device may determine validity of a base station (e.g. whether the base station is a valid component of the communication network) based on the system information about at least one cell received from the base station and may determine whether to connect with a base station (or a cell of the base station), based on the determination result” [0038]; “the method may further include maintaining connection with another base station that previously connected with the electronic device, when the base station is determined as being invalid” [0082]; [0083]); and
when the comparison using the second score does not indicate the base station is likely fake, allowing communication with the base station.
As to Claim 10:
Kang discloses the method of claim 9, wherein: the second score is based on one or more traits of a fake base station, and the one or more traits of the fake base station include: i) observation that the base station supports only an extremely low number of radio frequency carriers, or ii) reception of a date-stamped message with a date not matching a current date (per MPEP 2111.04 (II.) as discussed before, this claim recites contingent limitations that under the BRI are not required steps of the method because the condition(s) precedent may not be met, i.e. when the comparison using the first score only/always indicates the base station is likely fake, then there is no step of comparing a second score with a second threshold, and these characteristics of the second score are not part of the claimed scope of the method).

As to Claim 12:
Kang discloses the method of claim 1, wherein:
the first score is based on a first set of conditions (e.g. Kang [0041]; “the processor may determine the base station as an invalid fake base station, when the one or more cell allocation values satisfy a specified condition” [0050]; [0062]; [0063]), and the method further comprises: receiving system information to produce received system information (e.g. Kang receive system information [0041]); applying the first set of conditions to the received system information to produce a first set of satisfied conditions (e.g. Kang “When the cell allocation value satisfies the specified condition (e.g., in the case where all cell allocation values are `0`)” [0063]); and determining the first score as a first number of elements in the first set of satisfied conditions (e.g. Kang “the communication circuit 110 may receive system information about at least one cell of the communication network from the external device (e.g., a BTS) by performing wireless communication. The communication circuit 110, which may include a processor, may extract cell allocation information included in the system information. The communication circuit 110 may determine whether the cell allocation value satisfies a specified condition, by analyzing the cell allocation value. For example, the communication circuit 110 may determine whether the cell allocation value satisfies a specified value (e.g., 0). In an embodiment, where all cell allocation values included in the system information satisfy the specified value, the communication circuit 110 may determine that the base station associated with the external device (e.g., a BTS) is an invalid fake base station” [0041]; [0042]; “after determining the serving base station as the fake base station, the communication circuit 110 may re-determine validity of the base station based on a parameter value for cell selection and a parameter value for cell reselection” [0063]).
As to Claim 19:
Kang discloses the method of claim 1, further comprising: receiving a message from the base station (e.g. Kang “The communication circuit 110 may communicate with an external device (e.g., a BTS). For example, the communication circuit 110 may receive system information about at least one cell of the communication network from the external device (e.g., a BTS) by performing wireless communication” [0041]); determining that the message satisfies a message condition (e.g. Kang “The communication circuit 110 may determine whether the cell allocation value satisfies a specified condition, by analyzing the cell allocation value” [0041]; “When the cell allocation value satisfies the specified condition (e.g., in the case where all cell allocation values are `0`)” [0063]); and basing the first score on the determining that the message satisfies the message condition (e.g. Kang “in the case where at least one of the parameter value for the cell selection and the parameter value for cell reselection is not less than a specified threshold value, the communication circuit 110 may definitely determine that the serving base station is the fake base station” [0063]).


As to Claim 34:
Kang discloses a method (e.g. Kang “a method for determining validity of a base station that is capable of preventing security incidents by determining validity of the base station and reliably connecting with the base station cell, and an electronic device supporting the same” [0005]) comprising:
by a mobile device (e.g. Kang an electronic device with a mobile communication function such as a mobile phone [0003]; [0025]):
listening to a first base station to acquire first information (e.g. Kang “In the case where the user electronic device 100b is located in a cell area of the fake base station, the modem device may transmit the system information of the fake base station, which again may be different from the system information of the real base station, to the user electronic device 100b through a specified broadcast channel” [0035]; “the communication circuit 110 may receive system information about at least one cell of the communication network from the external device (e.g., a BTS) by performing wireless communication” [0041]);
testing the first information to obtain a first score (e.g. Kang “The communication circuit 110, which may include a processor, may extract cell allocation information included in the system information. The communication circuit 110 may determine whether the cell allocation value satisfies a specified condition, by analyzing the cell allocation value. For example, the communication circuit 110 may determine whether the cell allocation value satisfies a specified value (e.g., 0)” [0041]; [0042])
when the first score indicates that the first base station is not trustworthy (e.g. Kang “where all cell allocation values included in the system information satisfy the specified value, the communication circuit 110 may determine that the base station associated with the external device (e.g., a BTS) is an invalid fake base station” [0041]; “the communication circuit 110 may compare each of a parameter value for cell selection and a parameter value for cell reselection, which are included in the system information, with a specified threshold value. In the case where at least one of the parameter values for the cell selection and the cell reselection is not less than the threshold value, the communication circuit 110 may determine that the base station is fake.” [0042]):
placing an identifier of the first base station on an untrusted list (e.g. Kang “The communication circuit 110 may then store information about the base station (e.g., identification of the external device or BTS) into a database and may store the database in the memory 120” [0042]; “The memory 120 may store a database of a fake base station including information about at least one base station (or information about a fake base station received from a valid base station) that is determined as being invalid” [0046]; “the communication circuit 110 may transmit information in the database regarding the discovered fake base stations to the valid base station” [0064]), and 
discontinuing listening to the first base station (e.g. Kang “when it is determined that the external device transmitting the system information is related to an invalid base station, the communication circuit 110 may monitor neighbor cell information included in the system information. For example, the communication circuit 110 may select a cell, which is identified as being suitable for connection in the neighbor cell information, with reference to frequency intensity information or parameter information about cell selection. The communication circuit 110 may request a handover to the base station associated with the selected cell and may perform the handover” [0043]);
when the first score does not indicate that the first base station is not trustworthy: receiving a first message from the first base station, wherein the first message includes an identifier of a first frequency channel, and listening to a second base station at the first frequency channel to acquire second information.
As to Claim 35:
Kang discloses the method of claim 34, further comprising:
after the listening to the second base station: testing the second information to obtain a second score; receiving a user message from the second base station; when the second score indicates that the second base station is not trustworthy: placing an identifier of the second base station on the untrusted list, discarding the user message, and discontinuing listening to the second base station; and when the second score does not indicate that the second base station is not trustworthy: providing the user message to a user of the mobile device (per MPEP 2111.04 (II.) as discussed before, this claim recites contingent limitations that under the BRI are not required steps of the method because the condition(s) precedent may not be met, i.e. when the first score indicates that the first base station is not trustworthy, then the steps “receiving a first message from the first base station, wherein the first message includes an identifier of a first frequency channel, and listening to a second base station at the first frequency channel to acquire second information” and “testing the second information to obtain a second score; receiving a user message from the second base station; when the second score indicates that the second base station is not trustworthy: placing an identifier of the second base station on the untrusted list, discarding the user message, and discontinuing listening to the second base station; and when the second score does not indicate that the second base station is not trustworthy: providing the user message to a user of the mobile device” are not required to be performed).
As to Claim 36:
Kang discloses the method of claim 35, wherein the first score and the second score are based on one or more traits of a fake base station (e.g. Kang fake base station sends higher than normal parameter values for cell selection and cell reselection in the system information [0042]; [0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of NORRMAN et al. (US 20160309332 A1, hereinafter Norrman).
As to Claim 7:
Kang discloses the method of claim 1, wherein the first score is based on one or more traits of a fake base station (e.g. Kang fake base station sends higher than normal parameter values for cell selection and cell reselection in the system information [0042]; [0063]), and but does not specifically disclose:
the one or more traits of the fake base station include: i) a cell selection minimum received signal level much weaker than typically observed, ii) observation of a redundant address on a paging channel, iii) system information indicating that packet data service is not supported, or iv) reception of a message rejecting a rudimentary request from the mobile device such as a location area update.
However, the analogous art Norrman does disclose the one or more traits of the fake base station include: i) a cell selection minimum received signal level much weaker than or iv) reception of a message rejecting a rudimentary request from the mobile device such as a location area update (e.g. Norrman receiving a Location Area Reject message [0046] in response to mobile terminal’s Location Area Update Request [0045]).  Kang and Norrman are analogous art because they are from the same field of endeavor in fake base station detection in communication networks.
(e.g. see Norrman, “When the mobile terminal has selected a cell of the false base station, the mobile terminal will attempt to connect to the network represented by the false base station. Such a connection typically comprises sending a Location Area Update Request, a Tracking Area Update request or Attach Request message to the false base station. This is the exact same behavior the mobile terminal would show against a legitimate network” [0045]; “Once the false base station has retrieved the IMSI it may terminate the connection to the mobile terminal. There are several ways to achieve this; some are more graceful than others. The false base station may for example send a Location Area or Tracking Area Reject message indicating that the mobile terminal should try to connect to a different network” [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Kang and Norrman before him or her, to modify the disclosure of Kang with the teachings of Norrman to include the one or more traits of the fake base station include: i) a cell selection minimum received signal level much weaker than typically observed, ii) observation of a redundant address on a paging channel, iii) system information indicating that packet data service is not supported, or iv) reception of a message rejecting a rudimentary request from the mobile device such as a location area update as claimed because Kang provides a method and system for determining whether base stations are valid components of communication networks based on comparison of values to specified thresholds (Kang [Abstract]-[0108]) where the values could also be based on fake base station actions such as sending Location Area or Tracking Area Reject messages  (Norrman [0046]).  The suggestion/motivation for doing so would have been to allow an operator to collect and analyze data of the network surroundings in order to identify suspicious activity which may indicate a false base station for a faster and more efficient detection of false base stations (Norrman [0028]; [0056]).  Therefore, it would have been obvious to combine Kang and Norrman to obtain the invention as specified in the instant claim(s).
As to Claim 15:
Kang discloses the method of claim 12, wherein the first set of conditions includes observation of system information indicating a cell selection minimum received signal level (e.g. Kang “the BTS 21 may transmit, to the electronic device 100a, system information (SI) including at least one of cell allocation information, neighbor cell information, parameter information about cell selection/reselection, and frequency intensity information” [0033]; [0042]), and but does not specifically disclose:
observation of 3GPP Long Term Evolution (LTE) system information indicating a  received signal level.
Norrman does disclose observation of 3GPP Long Term Evolution (LTE) system information indicating a received signal level (e.g. Norrman 3GPP LTE [0009]; [0052]; “The information transmitted by the network nodes in the surrounding area of the network device may comprise physical cell identifiers, carrier frequency and/or pilot signal strength” [0059]).  Kang and Norrman are analogous art because they are from the same field of endeavor in fake base station detection in communication networks.
(e.g. see Norrman, “A transmission point, also referred to as a transmission/reception point, is an entity that transmits and/or receives radio signals. The entity has a position in space, e.g. an antenna. A network node is an entity that controls one or more transmission points. The network node may e.g. be a base station such as a Radio Base Station (RBS), eNB, eNodeB, NodeB, B node, or Base Transceiver Station (BTS), depending on the technology and terminology used. The base stations may be of different classes such as e.g. macro eNodeB, home eNodeB or pico base station, based on transmission power and thereby also cell size” [0005]; “In 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE), network nodes, which may be referred to as eNodeBs or even eNBs, may be directly connected to one or more core networks” [0009]; “An E-UTRAN cell is defined by certain signals which are broadcasted from the eNB. These signals contain information about the cell which may be used by mobile terminals in order to connect to the network through the cell. The signals comprise reference and synchronization signals which the mobile terminal uses to find frame timing and physical cell identification [0010]; “Note that although terminology from 3GPP LTE has been used in this disclosure to exemplify the embodiments herein” [0052]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Kang and Norrman before him or her, to modify the disclosure of Kang with the teachings of Norrman to include observation of 3GPP Long Term Evolution (LTE) system information indicating a  received signal level as claimed because Kang provides a method and system for determining whether base stations are valid components of communication networks based on satisfaction of specified conditions and comparison of values to specified thresholds (Kang [Abstract]-[0108]) where the conditions could include 3GPP LTE information including received cell signal levels (Norrman [0009]; [0010]; [0052]; [0059]).  The suggestion/motivation for doing so would have been to allow an operator to collect and analyze data of the network surroundings in order to identify suspicious activity which may indicate a false base station for a faster and more efficient detection of false base stations (Norrman [0028]; [0056]).  Therefore, it would have been obvious to combine Kang and Norrman to obtain the invention as specified in the instant claim(s).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Goldfarb (US 20150140997 A1).
As to Claim 37:
Kang
wherein the one or more traits of a fake base station include: i) a cell selection minimum received signal level much weaker than typically observed, ii) observation of a redundant address on a paging channel, iii) system information indicating that packet data service is not supported, iv) reception of a message rejecting an attempt by the mobile device to update a logical group of cells that the mobile device is associated with, v) observation that only an extremely low number of radio frequency carriers are supported, or vi) reception of a date-stamped message with a date not matching a current date.
However, the analogous art Goldfarb does disclose wherein the one or more traits of a fake base station include: i) a cell selection minimum received signal level much weaker than typically observed, ii) observation of a redundant address on a paging channel, iii) system information indicating that packet data service is not supported (e.g. Goldfarb system obtains parameters from base station [0038] and holds definition of one or more communication features that are supported by innocent base stations and not by rogue base stations [0042]; tested features that are not supported by a rogue base station [0040]-[0042] include data services of General Packet Radio Service (GPRS) [0043]-[0044]), iv) reception of a message rejecting an attempt by the mobile device to update a logical group of cells that the mobile device is associated with, v) observation that only an extremely low number of radio frequency carriers are supported, or vi) reception of a date-stamped message with a date not matching a current date.  Kang and Goldfarb
(e.g. see Goldfarb, “System 20 establishes a communication session with the suspected base station, at a session setup step 64. During the communication session, processor 52 requests the suspected base station to activate various communication features, at a feature requesting step 68” [0041]; “Typically, processor 52 holds a definition of one or more communication features that are supported by innocent base stations and not by rogue base stations. Processor 52 requests the base station to activate one or more of these communication features. A supported feature increases the confidence that the base station is innocent, whereas a non-supported feature increases the confidence that the base station is rogue” [0042]; “Thus, processor 52 checks whether the base station supports the requested communication features, at a support checking step 72. Tested features may comprise, for example, support of data services such as General” [0043]; “Packet Radio Service (GPRS), support of frequency hopping, support of call setup and call progress in general, support of hand-off, among others” [0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Kang and Goldfarb before him or her, to modify the disclosure of Kang with the teachings of Goldfarb to include wherein the one or more traits of a fake base station include: i) a cell selection minimum received signal level much weaker than typically observed, ii) observation of a redundant address on a paging channel, iii) system information indicating that packet data service is not supported, iv) reception of a message rejecting an attempt by the mobile device to update a logical group of cells that the mobile device is associated with, v) observation that only an extremely low number of radio frequency carriers are supported, or vi) reception of a date-stamped message with a date not matching a current date as claimed because Kang provides a method and system for determining whether base stations are valid components of communication networks based on satisfaction of specified conditions and comparison of values to specified thresholds (Kang [Abstract]-[0108]) where the conditions could include a definition of one or more communication features that are supported by innocent base stations and not by rogue base stations including data services of General Packet Radio Service (GPRS) (Goldfarb [0040]-[0044]).  The suggestion/motivation for doing so would have been to provide a technique highly reliable in distinguishing between rogue base stations and innocent base stations and difficult to evade (Goldfarb [0023]).  Therefore, it would have been obvious to combine Kang and Goldfarb to obtain the invention as specified in the instant claim(s).
Allowable Subject Matter
Claims 30-32 are allowed for the following reasons.
None of the prior art of record fairly teaches individually or in any reasonable combination at least the following features of independent Claim 30:
“determining a second signature component associated with a second base station; determining a second score associated with the second base station” in addition to performing “determining a first signature component associated with a first base station; determining a first score associated with the first base station
“when the first signature component indicates the first base station is trustworthy and the second signature component indicates that the second base station is trustworthy, providing the user message to a user of the mobile device”; or “when a combination based at least in part on the first score and the second score indicates that the first base station or the second base station is untrustworthy, discarding the user message”.
Claims 31 and 32 are allowed by virtue of their dependency on Claim 30.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Dominique et al. (US 20060223446 A1) is cited for a method of detecting mobile stations that do not follow power control commands.
GEOFFREY (US 20130179694 A1) is cited for detecting cloned base stations through comparison of signal strength levels to threshold levels.
Goldfarb (US 20130344844 A1) is cited for identifying one or more rogue devices within a wireless network by analyzing received transmissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

01/08/2022